DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 07/01/2021. 
Claims 1- 20 are presently pending with claims 6-7, 19-20 being withdrawn (claims 1, 15 are independent claims). 
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 3), claims 1-5, 8-18 in the reply filed on 01/13/2021 was earlier acknowledged.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
 “photographing module” in claim 13.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 9 -12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0067779){hereinafter Kim} in view of Hyatt (US 5,432,526) and Samara et al (US 2016/0181165){hereinafter Samara}.
Regarding Claims 1, 15: Kim teach a plasma process apparatus (e.g. Fig. 19) comprising:
a chamber 1110 (Figs. 4A, 4B, 19 and at least 0066);
a viewport 1120 (Figs. 4A, 4B, 19 and 0087) installed in the chamber and through which plasma light emitted from inside the chamber is transmitted outside (at least 0072, 0074);
a monitoring device 500 (OES apparatus), comprising:
a selection area light transmitter 100 (tube type lens – Fig. 19 and 0154) disposed to face a viewport 1120 (Fig. 19 and 0163) formed in a chamber 1110 (Fig. 19 and 0163) and comprising a plurality of selective light blockers 122a1, 122a2/ 122b1, 122b2 (Figs. 7C, 7E, 8A, 8B, and at least 0101-0104, 0108, 0110) or polarizing filters (0007, 0110, 0113-0115) for blocking plasma light emitted through the viewport; and
a monitor 300, 400 (optical fiber, spectroscope – Fig. 19 and at least 0154) for receiving plasma light transmitted through at least one of the selective light blockers to acquire information on the plasma light and monitoring plasma generated in the chamber based on the information on the plasma light (at least 0004, 0005). Further, Kim teach several embodiments (e.g. Figs. 1-11 and their respective description) for light blocking unit, enabling selectively using light blocking units. Kim also teach the apparatus enables to measure intensity of light through OES apparatus 500 (500a){0184}.
Further, considering that applicant’s disclosure discloses selected area light transmitter 130 being divided (and not the viewport being divided){e.g. page 5, last paragraph and page 9, 2nd full paragraph, of the specification as supplied}, claim limitation “wherein the viewport is 
Kim do not explicitly teach the monitor can monitor uniformity of plasma based on information on the plasma light,
Further, Kim teach plurality of selective light blockers but do not explicitly teach the plasma light emitted through the viewport is divided by the selective light blockers, and the plasma light is alternately blocked or transmitted so that intensity or quantity of plasma light for each area in the chamber can be measured.
Hyatt discloses using a selective light blocker LCD panel for general purpose illumination control and discloses using it to selectively block or allow illumination to pass through selective areas on the LCD panel (Fig 11 and Fig 13 and at least col. 56, lines 55-63 and col. 57, lines 27-38). In Fig 13 incoming illumination 102 (Fig. 13) may be transmitted selectively through blocks (e.g. segments 1310) defined on panel 1300(Fig. 13). Hyatt also disclose alternately switching to change state of illumination channel (e.g. least col. 32, line 67 to col. 33, line 14).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide an LCD display that alternately blocks/transmits light  as a selective light blocker in view of teaching by Hyatt in the apparatus of Kim to enable alternately block/transmit plasma light emitting through the viewport.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to monitor uniformity of plasma based upon information pertaining to plasma light emission in view of teaching by Samara in the apparatus of Kim in view of Hyatt to enable control uniformity of the process performed on the substrate.
Further, claim limitation “and monitoring uniformity of plasma generated in the chamber based on the information on the plasma light” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering that Oh in view of Samara teach the monitor can monitor uniformity of plasma based on information on the plasma light.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).
Regarding Claims 2, 3, 16: Kim teach selective light blockers 122a1, 122a2 are arranged in parallel in vertical direction (Fig. 7C and 0101). Further, Hyatt also teach selective light blockers (Figs. 11, 13 - e.g. 1112-1115) are arranged in parallel in a horizontal or vertical direction and having a rectangular shape (as also regards claim 3).
Regarding Claims 4, 17: Kim in view of Hyatt and Samara teach the information comprises intensity of light transmitted through the selective light blockers (at least 0019, 0028, Kim).

Regarding Claims 10, 11: Kim in view of Hyatt and Samara teach the monitor 300, 400 (Optical fiber, spectroscope – Fig. 19 and at least 0154, Kim) comprises an optical fiber 300 (Figs. or a measurement sensor to monitor intensity or quantity of plasma light. Further, Kim also teach the monitor comprises an optical emission spectroscope 400 (OES){e.g. Fig. 16, 19 and at least 0154, Kim}[as also regards claim 11].
Regarding Claim 12: Kim in view of Hyatt and Samara teach all limitations of the claim including the monitor (400, Kim) compares the intensity of the plasma light with intensity of light quantified with respect to a set reference plasma state (at least 0028, Kim). Kim also teach light blockers 120b with plurality of light blockers 122a1, 122a2 (Fig. 7C, Kim). 
Kim in view of Hyatt and Samara do not explicitly teach the monitor receives information on plasma light transmitted through each of the selective light blockers and compares the received information to determine uniformity of plasma generated in the chamber.
Samara is discussed above. Samara teach monitoring uniformity of plasma based upon spectral measurements of light by an optical detector (0007). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to monitor the information on plasma light transmitted through each of the selective light blockers and compares the received information in view of teaching by Kim and Samara in the apparatus of Kim in view of Hyatt and Samara to enable determine uniformity of plasma generated in the chamber.
.

Claims 5, 18 is /are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0067779){hereinafter Kim} in view of Hyatt (US 5,432,526) and Samara et al (US 2016/0181165){hereinafter Samara} as applied to claims 1- 4, 9 -12, 15-17 and further in view of Kubota et al (US 2011/0292018) {hereinafter Kubota}.
Regarding Claims 5, 18: Kim in view of Hyatt and Samara teach all limitations of the claim including selective light transmitter (as explained above under claim 1), and also teach different structures for light blocking viz. tube-type lens, optical filter etc (0007, 0008, Kim), and selective light transmitter can be a LCD panel comprising one or more LCD panel units, each being divided into one or more areas and powered individually (Hyatt – Figs. 11, 13 - as explained above under claim 1).
Kim in view of Hyatt and Samara do not explicitly teach the selection area light transmitter comprises a transparent LCD panel comprising one or more LCD panel units, each being divided into one or more areas and powered individually, wherein the plasma light is transmitted only through the area to which power is supplied; and
a switch connected to the transparent LCD panel for selectively supplying power to specific areas of each of the LCD panel units.

a switch (part of micro-controller 17 (Fig. 1 and 0044 and step 402) connected to the transparent LCD panel for selectively supplying power to specific areas of each of the LCD panel units (0044-0052).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the selection area light transmitter comprising a transparent LCD panel comprising one or more LCD panel units, each being divided into one or more areas and powered individually, wherein the plasma light is transmitted only through the area to which power is supplied; and selectively supplying power to specific areas of each of the LCD panel units in view of teaching by Kubota in the apparatus of Kim in view of Hyatt and Samara as a known alternate structure for selectively blocking light being transmitted to the monitor for plasma monitoring purpose. 
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0067779){hereinafter Kim} in view of Hyatt (US 5,432,526) and Samara et al (US 2016/0181165){hereinafter Samara} as applied to claims 1- 4, 9 -12, 15-17 and further in view of Chang et al (US 2018/0166301) {hereinafter Chang}.

Chang teach a plasma apparatus comprising a light broker 113 (blocking device – Fig. 2 and 0035){part of protection device 112 - selection area light transmitter} formed on a surface of viewport 116 (window – Fig. 2 and 0041). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form/provide selection area light transmitter on one surface of the viewport in view of teaching by Chang to integrate with the viewport and obtain improved coupling between the viewport and the selection area light transmitter.

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0067779){hereinafter Kim} in view of Hyatt (US 5,432,526) and Samara et al (US 2016/0181165){hereinafter Samara} as applied to claims 1- 4, 9 -12, 15-17 and further in view of McNally et al (US 2011/0056272) {hereinafter McNally}.
Regarding Claim 13: Kim in view of Hyatt and Samara teach all limitations of the claim including a monitor for monitoring plasma light transmitted through selective light blockers (as explained above under claim 1).
Kim in view of Hyatt and Samara do not explicitly teach the monitor further comprises a photographing module for photographing an arc discharge state of plasma light.
McNally teach a plasma apparatus comprising a camera 305 and a software module installed on the digital camera 305 may be accessed by the processor 138 to provide machine 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the monitor comprising a photographing module (camera) for photographing an arc discharge state of plasma light in view of teaching by McNally in the apparatus of Kim in view of Hyatt and Samara to enable obtain information about arcs in real-time for control.
Further, claim limitation “for photographing an arc discharge state of plasma light”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering the teachings of Kim as above, and teaching of McNally viz. a digital camera 305 that provides digital image of arcs etc to a processor/computer (relevant case law already cited above).
Regarding Claim 14: Kim teach a condenser 130 (second lens, second lenses, general focus lens – at least Fig. 1A -3 and 0073, 0133) for extending and focusing a range of an angle of incidence of plasma light emitted from inside of the chamber and providing the extended and focused range to the monitor 300, 400 (optical fiber, spectroscope - Figs. 16, 19 and at least 0085) is further installed between the selection area light transmitter 120 and the monitor 300, 400 (Figs. 1A, 3, 4A, 4B). 



Response to Arguments
i) Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection necessitated due to claim amendment.
New reference by Hyatt when combined with Kim and Samara is considered to teach limitations of amended claims 1, 5 as explained above under claim rejections. Balance claims have also been rejected as detailed above. Further, applicant’s arguments regarding Oh reference are moot since the reference is no more cited in the current rejections.
ii) As regards claim interpretation under 35 USC 112f, applicant has argued that claim terms the light blocker and the photographing module are well known structural terms that are commonly used in the art and do not invoke 112(f) interpretation. 
Examiner respectfully disagrees and responds that term “photographing module” may not imply same structure. While in the instant application photographing module 141 may include a CCD camera, in US 2015/0024147, Lee et al, an “aligning unit 180” photographs a mask unit M (0100), and the “aligning unit” though includes a camera, but is not disclosed to include a CCD camera (0067). Thus claim term “photographing module” may not denote same specific structure, and thus interpretation under 35 USC 112f is maintained.
As already indicated above (under the section “CLAIM INTERPRETATION), if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Further, in regard to claim term “light blocker” applicant’s contention is considered persuasive and the term is no more interpreted under 35 USC 112f.
iii) As regards double patenting rejection, the same is withdrawn due to claim amendment in the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al (US 2016/0300699) teach a plasma apparatus comprising a selective area light transmitter 440 (light collecting controller – Figs. 3, 4 and at least 0047) that can control to receive only light corresponding to an area less than 10% of an entire area of the substrate W. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716